Title: From Benjamin Franklin to George Whitefield, 6 July 1749
From: Franklin, Benjamin
To: Whitefield, George


Dear Sir,
Philadelphia, July 6, 1749
Since your being in England, I have received two of your favours, and a box of books to be disposed of. It gives me great pleasure to hear of your welfare, and that you purpose soon to return to America.

We have no kind of news here worth writing to you. The affair of the building remains in statu quo, there having been no new application to the Assembly about it, nor any thing done in conesquence of the former.
I have received no money on your account from Mr. Thanklin, or from Boston. Mrs. Read, and your other friends here in general are well, and will rejoice to see you again.
I am glad to hear that you have frequent opportunities of preaching among the great. If you can gain them to a good and exemplary life, wonderful changes will follow in the manners of the lower ranks; for, Ad Exemplum Regis, &c. On this principle Confucius, the famous eastern reformer, proceeded. When he saw his country sunk in vice, and wickedness of all kinds triumphant, he applied himself first to the grandees; and having by his doctrine won them to the cause of virtue, the commons followed in multitudes. The mode has a wonderful influence on mankind; and there are numbers that perhaps fear less the being in Hell, than out of the fashion. Our more western reformations began with the ignorant mob; and when numbers of them were gained, interest and party-views drew in the wise and great. Where both methods can be used, reformations are like to be more speedy. O that some method could be found to make them lasting! He that shall discover that, will, in my opinion, deserve more, ten thousand times, than the inventor of the longtitude.
My wife and family join in the most cordial salutations to you and good Mrs. Whitefield. I am, dear Sir, your very affectionate friend, and most obliged humble servant,
B. Franklin
